Title: From James Madison to Joseph Delaplaine, 19 May 1812
From: Madison, James
To: Delaplaine, Joseph


Sir
Washington May 19. 1812.
I have recd. your letter of the 15th. with a prospectus of the “Emporium of the Arts & Sciences,” and a letter from Mr. Jefferson, now returned to you. Considering the plan as formed for solid usefulness, and the execution of it in able hands, I regret that I can not patronize it in the mode, of which so high an example is before me. The numerous applications, incident to the Station I am in, required, that as discriminations were impossible, sometimes from the want of leisure to examine, sometimes from the scanty light afforded by the title and prospectus; and as an indiscriminate subscription was liable to obvious objections, the general rule of witholding it should be adopted; with a reserve only for cases so entirely peculiar as to be ⟨no⟩ wise embarrassing. To this rule my practice has conformed; with such occasional explanations as are now offered.
Wishing however to possess a copy of the “Emporium” I enclose the price of twelve numbers, and request that they may be forwarded to me at this place, till otherwise intimated. Accept my respects
James Madison
